                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


TYRONE CROSS,

              Plaintiff,

         v.                                         Case No. 19-CV-1378

LANCE WILLSON,
SGT. MCVAY,
LT. DOUGLAS VERHEYEN,
CAPT. DAVID KIESNER, and
SHERIFF CLINT C. KRIEWALDT,

              Defendants.


                                      ORDER


         On August 21, 2020, the defendants filed a motion for summary judgment.

Court records indicate that copies of the motion and supporting brief were mailed to

the plaintiff on August 21, 2020. Plaintiff Tyrone Cross’s response to that motion

should have been filed on or before September 21, 2020. See Civil Local Rule 56(b)(2)

(E.D. Wis.) Parties are expected to comply with the procedures and dates specified in

the rule without involvement of the court. Court records show that Cross did not file

any response to the defendants’ motion.

         THEREFORE, IT IS ORDERED that if Cross does not file a response to the

defendants’ motion for summary judgment on or before October 16, 2020, the court

will resolve the motion as unopposed, that is, without considering a response from

Cross.




          Case 2:19-cv-01378-LA-NJ Filed 10/05/20 Page 1 of 2 Document 36
Dated at Milwaukee, Wisconsin, this 5th day of October, 2020.

                                      BY THE COURT:


                                      s/Nancy Joseph
                                      NANCY JOSEPH
                                      United States Magistrate Judge




                                  2



 Case 2:19-cv-01378-LA-NJ Filed 10/05/20 Page 2 of 2 Document 36
